DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification is not clear on differentiating unfinished journal structures (30, 100, 40, see Figure below) from finished journal structures (120, 130, 110, 140).  Using Applicant’s Figure 3C, the solid lines represent the unfinished journal while the dashed lines represent the finished journal (120).  The unfinished journal has a ball race 30, a protuberance 100, and a friction race 40.  The unfinished journal is then modified where the ball race 30, the protuberance 100, and the friction race 40 are all removed to form a finished journal with a finished ball race 130, a finished protuberance 1100, and a finished friction race 140.  For example, the protuberance 100 can never be in ball race 100 because protuberance 100 defines ball race 30.  In order for finished ball race 130 to exist, all of 30, 100, and 40 need to be removed after the welding step.  Finally, the finished ball race 130 now occupies the same space as the protuberance 100 and a portion of the friction race 40 previously occupied. 
Appropriate correction is required.

    PNG
    media_image1.png
    433
    333
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
In the specification, page 2 lines 29-30 and page 4 lines 25-32, the disclosure that the protuberance extends into the ball race is confusing.  Using Figure 3A, the protuberance 100 does not extend into the ball race 30 as the protuberance represents a boundary of the ball race.  Since, the protuberance defines the ball race, it could not extend into something it defines.  On page 3 lines 18-19, the phrase “followed by removal of the protuberance from ball race 30” is also unclear.  The protuberance cannot be removed from the ball race since the protuberance is never in the ball race as explained above.  It is believed to be that the unfinished protuberance and a portion of the unfished friction race occupied the same space as the finished ball race 130. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 8, the structures are very confusing in that the claim appears to disclose a single structure (for example ball race) that is in both an unfinished stage and a finished stage of the journal which is not supported.  Using Applicant’s 

    PNG
    media_image1.png
    433
    333
    media_image1.png
    Greyscale

With regards to claim 8, the phrase “forming a journal comprising a ball race, a friction race, and a protuberance” is unclear.   As written, these structures are represented by numbers 30, 100, and 40 which make up parts of the unfinished journal 
With regards to claim 8, the phrase “the ball race in a finished journal” is unclear.  The term “ball race” is preceded by the word “the” which means this limitation is referencing the ball race disclosed earlier in the claim which has to be race 30.  Race 30 does not exist in the finished journal as it is labeled 130 in Figure 3C.  Also, on line 11 of claim 8, a symmetric ball race is disclosed.  It is believe this race is in the finished journal not the ball race on line 4.
With regards to claim 8, what structure allows for the protuberance to perform an extending of the friction race function?  As written, the protuberance is not connected to the friction race.  The friction race cannot extend as claimed because this ball race cannot be in the finished journal.
With regards to claim 8, the phrase “the protuberance rendering a welded bearing material in the ball race asymmetric” is unclear.  It is unclear what is meant by the protuberance rendering a welded bearing material?  It is also unclear what limitation is being further defined as asymmetric?  Is it the material or the race?  In addition, the specification discloses the protuberance makes the ball race asymmetric.  There does 
With regards to claim 8, as written, the journal appears to have two separate ball races which is not supported.  On line 4 there is a ball race and then on the last line there is a symmetrical ball race.  The unfinished ball race has to be removed in order for the finished ball race to be formed. 
With regards to claim 13, the phrase “during welding” is unclear.  It is unclear if the claim 13 welding is the same or a different function than the claim 8 welding.  The phrase should be replaced with “during the welding” to reference back to claim 8.
With regards to claim 13, the phrase “weld pool is placed on top of the protuberance” is unclear in that it appears the pool has already been disclosed on the protuberance in claim 8.
It is recommended that claims 9-12 and 14-20 also be amended to correspond with any changes made to claim 8.     
Claims
It is to be noted that claims 8 and 13 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
01 December 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724